Citation Nr: 1601714	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertensive vascular disease, to include as secondary to type II diabetes mellitus.

2. Entitlement to service connection for chronic liver disease, to include as secondary to type II diabetes mellitus.

3. Entitlement to service connection for a kidney disorder, to include proteinuria, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2015, the Board remanded the claims for additional development. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion because the July 2015 VA medical opinion is inadequate, as the examiner provided an opinion based on inaccurate factual information. Although the Veteran underwent a VA examination in July 2015, the examination report suggests that the physician's assistant was not aware of the facts presented by record.

The examiner determined that the Veteran's diagnosed hypertension, hepatomegaly, and kidney disorder were not related to his service-connected diabetes because these conditions preceded the Veteran's diabetes. In support of this opinion, the examiner noted that the Veteran was diagnosed with diabetes mellitus in 2010. She further determined that the Veteran had a history of impaired fasting glucose, with a single glucose reading of 138 in 2008. However, the medical evidence of record indicates that the Veteran had a diagnosis of type II diabetes as early as January 2008. As such, there remain questions as to whether the Veteran's current hypertension, hepatomegaly and kidney disorder were proximately caused or aggravated by his service-connected type II diabetes. 

Accordingly, the case is REMANDED for the following action:

1. Return the electronic file to the July 2015 VA examiner. If the July 2015 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below. If that examiner is not available, then schedule the Veteran for a VA examination to be conducted by a qualified examiner. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. The following considerations will govern the examination:

a) The electronic claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b) The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* A January 2008 private treatment record indicated that the Veteran had type II diabetes mellitus and the initial plan was to try a lifestyle change, weight loss and diet. Additionally, hepatic dysfunction is indicated, with unclear etiology. Moreover, proteinuria and elevated blood pressure without hypertension are additionally noted.

* The July 2015 medical examiner opined that the Veteran's diagnosed hypertension, hepatomegaly and kidney disorder to include proteinuria did not have their clinical onset in service and are not otherwise related to service to include his presumed herbicide exposure. 

The examiner based her rationale on the fact that the Veteran's diagnosis of diabetes mellitus was later than the diagnoses for the claim conditions. Specifically, she indicated that in July 2006, the Veteran had proteinuria.  She also indicated that the "Veteran likely had hypertension as early as 2007, which is prior to onset of diabetes mellitus." Additionally, she indicated that the Veteran was diagnosed with fatty liver disease in January 2008. 

* The July 2015 examiner concluded that the Veteran's hypertension, liver condition and renal disease have not been aggravated beyond normal progression by the Veteran's service-connected diabetes mellitus. She noted that in January 2007, the Veteran was taking one medication and currently, the Veteran is taking four medications to control his hypertension.

* The August 2010 VA examination, in which the examiner indicated that the Veteran did not have a diagnosis of a vascular condition or kidney condition. The examiner diagnosed the Veteran with hypertension; however, he indicated that hypertension is not related to diabetes because no renal involvement was noted. The examiner noted that the Veteran's proteinuria preceded the newly diagnosed diabetes and his hypertension was diagnosed at the same time as the diabetes. A comprehensive metabolic profile and urinalysis was not conducted.

The examiner must provide an opinion as to whether the Veteran's hypertension, hepatomegaly, and kidney disorder, to include proteinuria, were caused by his service-connected type II diabetes mellitus.  

The examiner must also provide an opinion as to whether the Veteran's hypertension, hepatomegaly, and kidney disorder, to include proteinuria were worsened beyond its natural progression.

The examiner is requested to address each opinion separately and to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




